DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11017536. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application have same function/method but belong to different inventive categories as claims in U.S. Patent No. 11017536.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 11017536
A non-transitory computer-readable medium configured to store instructions that, when executed by a processor included in a computing device, cause the computing device to: receive one or more object seeds associated with one or more first object portions represented by a first image; receive one or more background seeds associated with one or more first background portions represented by the first image; receive a second image representing one or more second object portions and one or more second background portions, wherein the first image comprises a plurality of subportions and the second image is a subportion of the plurality of subportions of the first image, the second image representing image regions of the plurality of image regions to be reclassified; and process the second image based on the one or more object seeds and the one or more background seeds to determine the one or more second object portions and the one or more second background portions.
 A method for segmenting an image, the method comprising: receiving one or more object seeds associated with one or more first object portions represented by a first image; receiving one or more background seeds associated with one or more first background portions represented by the first image; receiving a second image representing one or more second object portions and one or more second background portions, wherein the first image comprises a plurality of subportions and the second image is a subportion of the plurality of subportions of the first image, wherein the second image represents image regions of the plurality of image regions to be reclassified; and processing the second image based on the one or more object seeds and the one or more background seeds to determine the one or more second object portions and the one or more second background portions.


Claim 13 of instant application 
Claim 1 of U.S. Patent No. 11017536
A computer apparatus for segmenting an image, the apparatus comprising: a memory storing processor readable instructions; and a processor configured to read and execute instructions stored in said memory, the processor readable instructions comprise instructions controlling said processor to: receive one or more object seeds associated with one or more first object portions represented by a first image; receive one or more background seeds associated with one or more first background portions represented by the first image; receive a second image representing one or more second object portions and one or more second background portions, wherein the first image comprises a plurality of subportions and the second image is a subportion of the plurality of subportions of the first image, the second image representing image regions of the plurality of image regions to be reclassified; and process the second image based on the one or more object seeds and the one or more background seeds to determine the one or more second object portions and the one or more second background portions.
A method for segmenting an image, the method comprising: receiving one or more object seeds associated with one or more first object portions represented by a first image; receiving one or more background seeds associated with one or more first background portions represented by the first image; receiving a second image representing one or more second object portions and one or more second background portions, wherein the first image comprises a plurality of subportions and the second image is a subportion of the plurality of subportions of the first image, wherein the second image represents image regions of the plurality of image regions to be reclassified; and processing the second image based on the one or more object seeds and the one or more background seeds to determine the one or more second object portions and the one or more second background portions.


	Claims 2-12 and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Allowable Subject Matter
Claims 1-20 would be allowable if overcome double patenting rejection by timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664